—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered March 2, 1999, convicting him of burglary in the third degree and robbery in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt by failing to show that he used force or the threat of force when he stole money from a bank is unpreserved for appellate review, since he did not specify this ground in his motion to dismiss (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Norman, 85 NY2d 609, 624; People v Udzinski, 146 AD2d 245, 250). In any event, the defendant climbed over a plexiglass partition in the *527Jamaica Savings Bank and ordered a bank teller to open a drawer. After the defendant began to fill his bag with money, he was confronted by the bank’s branch manager. The defendant told the branch manager that he had a gun as he reached into his pants pocket or belt area.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive. Bracken, J. P., Joy, Friedmann and Schmidt, JJ., concur.